DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-20.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.
 
Applicants' arguments, filed 04/06/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-6, 8, 9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gane et al. (US 2012/0052023, Mar. 1, 2012) in view of Thomas et al. (US 2002/0001568, Jan. 3, 2002).
Gane et al. disclose a surface-reacted calcium carbonate, wherein said surface-reacted calcium carbonate is a reaction product of natural or synthetic calcium carbonate with carbon dioxide and one or more acids, wherein the carbon dioxide is formed in situ by the acid treatment and/or is supplied from an external source, and wherein one or more active agent is associated with said surface-reacted calcium carbonate (abstract). The acid may be phosphoric acid (¶ [0025]). The surface-reacted calcium carbonate may have a mean particle size d50 of 2.2 µm (¶ [0164]). The surface-reacted calcium carbonate may be used to prepare a toothpaste (¶ [0158]). The toothpaste may comprise calcium carbonate powder (i.e. additional desensitizing agent of the claimed invention) and 5.00 wt. % of the surface-reacted calcium carbonate (¶ 2/g to 200 m2/g, measured using nitrogen and the BET method according to ISO 9277 (¶ [0042]). The molar ratio of the acid to the natural or synthetic calcium carbonate is from 0.05 to 4 (¶ [0025]). The surface-reacted natural or synthetic calcium carbonate is prepared as an aqueous suspension (¶ [0023]). An acid is added to an aqueous suspension containing natural or synthetic calcium carbonate (¶ [0025]). In the next step, the natural or synthetic calcium carbonate is treated with carbon dioxide (¶ [0027]). 
Gane et al. differ from the instant claims insofar as not disclosing wherein the surface-reacted calcium carbonate has a volume determined top cut particle size (d98) of equal to or less than 6 µm. 
However, Thomas et al. disclose a dentifrice comprising silica particles (¶ [0049]). The silica particles may have d50 of 2.10 µm and a d98 of 5.10 µm (Table III). 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the surface-reacted calcium carbonate of Gane et al. to have a d98 of 5.10 µm since the surface-reacted calcium carbonate may be used in toothpastes and particles with a d98 of 5.10 µm is a suitable and effective size for particles used in oral care compositions as taught by Thomas et al. 
	In regards to instant claim 1 reciting a volume median grain diameter (d50) of equal to less than 3 µm, Gane et al. disclose wherein the surface-reacted calcium carbonate may have a mean particle size d50 of 2.2 µm. However, even if that were not the case, Thomas et al. disclose a d50 of 2.10 µm. It would have been prima facie obvious to one of ordinary skill in the art to have formulated the surface-reacted calcium 50 of 2.10 µm since the surface-reacted calcium carbonate may be used in toothpastes and particles with a d50 of 2.10 µm is a suitable and effective size for particles used in oral care compositions as taught by Thomas et al.
	In regards to instant claim 13 reciting a volume median grain diameter (d50) of from 2.2 to 2.6 µm and/or a volume determined top cut particle size (d98) of from 4.5 to 5 µm, Thomas et al. disclose a d50 of 2.10 µm and a d98 of 5.10 µm. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. As such, since d50 2.2 µm and d98 5 µm are close to d50 2.10 µm and d98 of 5.10 µm, one of ordinary skill in the art would have reasonably expected the sizes to have substantially the same property and d50 2.2 µm and d98 5 µm to be obvious. 
	In regards to instant claim 2 reciting wherein the oral care composition is effective to treat dentine hypersensitivity, the toothpaste of Gane et al. comprises calcium carbonate. The third paragraph of page 4 of the instant specification discloses wherein calcium carbonate is a desensitizing agent. Therefore, since the toothpaste of Gane et al. comprises calcium carbonate and calcium carbonate is a desensitizing agent, the toothpaste of Gane et al. is effective to treat dentine hypersensitivity. 
In regards to instant claims 8 and 9 reciting wherein the surface-reacted calcium carbonate has a RDA value of less than 70 or less than 50 respectively, page 7, lines 13-14 of the instant specification discloses wherein RDA value depends on size, quantity and surface structure of the particle. Therefore, since the surface-reacted calcium carbonate of Gane et al. has substantially the same mean particle size, is 
In regards to instant claims 1 and 20 reciting wherein the surface-reacted calcium carbonate is an active ingredient that migrates into the dentine tubules, this is merely a recitation of the intended use of the surface-reacted calcium carbonate. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the instant claims recite a surface-reacted calcium carbonate that is a reaction product of natural or synthetic calcium carbonate with carbon dioxide and at least one acid. Gane discloses a surface-reacted calcium carbonate is a reaction product of natural or synthetic calcium carbonate with carbon dioxide and one or more acids. Therefore, since the surface-reacted calcium carbonate of Gane appears to be substantially the same as the claimed surface-reacted calcium carbonate, one of ordinary skill in the art would reasonably expect the surface-reacted calcium carbonate of Gane to capable of being an active ingredient. Furthermore, the fourth paragraph of page 20 of the instant specification discloses wherein the particle size of the surface-reacted calcium carbonate can be tailored with respect to the dentine tubules to be treated. For example, in case of a human molar, wherein the dentine tubules typically have a diameter between 3 and 2 µm, the surface-reacted calcium carbonate particles may have a volume median grain 50) of equal to less than 3 µm. As such, since the surface-reacted calcium carbonate of Gane et al. has a d50 of 2.2 µm and dentine tubules may have a diameter between 3 and 2 µm, it would have been obvious to one of ordinary skill in the art that the surface-reacted calcium carbonate of Gane et al. is capable of migrating into dentine tubules. 

Response to Arguments
	Applicant argues that Gane relates to carriers for the controlled release of active agents, wherein one or more active agent is associated with the surface-reacted calcium carbonate. It is clear from Gane that the active ingredient is not the surface-reacted calcium carbonate.
The Examiner does not find Applicant’s argument to be persuasive.  As discussed above and also in the previous office action, reciting wherein the surface-reacted calcium carbonate is an active agent, is merely a recitation of the intended use of the surface-reacted calcium carbonate. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the instant claims recite a surface-reacted calcium carbonate that is a reaction product of natural or synthetic calcium carbonate with carbon dioxide and at least one acid. Gane discloses a surface-reacted calcium carbonate is a reaction product of natural or synthetic calcium carbonate with carbon dioxide and one or more acids. Therefore, since the surface-reacted calcium carbonate of Gane appears to be 

2.	Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gane et al. (US 2012/0052023, Mar. 1, 2012) in view of Thomas et al. (US 2002/0001568, Jan. 3, 2002) and further in view of Li et al. (US 2014/0079750, Mar. 20, 2014). 
	The teachings of Gane et al. and Thomas et al. are discussed above. Gane et al. and Thomas et al. do not disclose wherein the toothpaste comprises a polyvinylmethylether/maleic anhydride copolymer and has a pH between 7.5 and 10.
	However, Li et al. disclose an oral care composition (abstract). The composition may be a toothpaste (¶ [0018]). The composition may comprise polymeric compounds which can enhance the delivery of active ingredients. Suitable polymers include copolymers of polyvinylmethylether with maleic anhydride (¶ [0046]). The oral care composition may have a pH from 5.5 to 10 (¶ [0025]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated a copolymer of polyvinylmethylether with maleic anhydride into the 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the toothpaste of Gane et al. to have a pH from 5.5 to 10 since this is a known and effective pH for oral care compositions as taught by Li et al. 

Response to Arguments
	Applicant argues that Li fails to remedy the deficiencies of Gane and Thomas.
	The Examiner submits that arguments with regards to Gane and Thomas have been addressed above and are unpersuasive. Therefore, the rejection is maintained.

3.	Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gane et al. (US 2012/0052023, Mar. 1, 2012) in view of Thomas et al. (US 2002/0001568, Jan. 3, 2002) and further in view of Robinson et al. (US 2013/0224270, Aug, 29, 2013).
	Instant claims 8 and 9 have been rejected as being obvious, as set forth supra. However, purely arguendo, for the purposes of complete prosecution, and for the purposes of this ground of rejection only, Gane et al. and Thomas et al. will be interpreted as though it differs from the instant claims insofar as not disclosing wherein the surface-reacted calcium carbonate has a RDA value of less than 70 or less than 50. 
	However, Robinson et al. disclose wherein the RDA of dentifrice should not be increased to levels which could damage sensitive teeth, e.g., greater than 130 (¶ [0142]). 
prima facie obvious to one of ordinary skill in the art to have formulated the surface-reacted calcium carbonate of Gane et al. have an RDA of less than 130 since higher RDA will damage sensitive teeth as taught by Robinson et al. 

Response to Arguments
Applicant argues that Robinson fails to remedy the deficiencies of Gane and Thomas.
	The Examiner submits that arguments with regards to Gane and Thomas have been addressed above and are unpersuasive. Therefore, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,463,693. Although the claims at issue are not identical, they are not patentably distinct from each other because the 50) and thus read on the instant claims.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion
Claims 1-20 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TRACY LIU/Primary Examiner, Art Unit 1612